 



Exhibit 10.16(b)
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE, dated this 14th day of May, 2002, between
CABOT INDUSTRIAL PROPERTIES, L.P., a Delaware limited partnership (“Landlord”)
and SKECHERS USA, INC., a Delaware corporation (“Tenant”), for the premises
located in the City of Ontario, County of San Bernardino, State of California,
commonly known as 1777 S.Vintage Avenue (the “Premises”).
W I T N E S S E T H :
     WHEREAS, Landlord and Tenant entered into that certain Lease dated
November 21, 1997 and that certain First Amendment to Lease dated April 26, 2002
(hereinafter collectively referred to as the “Lease”); and
     WHEREAS, Landlord and Tenant desire to clarify their agreement involving
Tenant’s desire to replace the existing warehouse lighting system and to amend
the Lease as more fully set forth below.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.   Definitions. Unless otherwise specifically set forth herein, all
capitalized terms herein shall have the same meaning as set forth in the Lease.
  2.   Warehouse Lighting. Tenant intends to replace the lighting system and
fixtures servicing the warehouse portion of the Premises with a new system and
fixtures (“Replacement Lighting System”). In contracting for the Replacement
Lighting System, Tenant intends to enter into an operating lease with a third
party, at the end of which Tenant will have the option of purchasing the
Replacement Lighting System and to keep it in the Premises. If Tenant purchases
the Replacement Lighting System, it is understood that it shall become property
of Landlord and remain upon and be surrendered with the Premises at the
expiration of the Term. If Tenant does not purchase the Replacement Lighting
System, Tenant shall restore the warehouse lighting to the same condition as
existed prior to Tenant’s installation of the Replacement Lighting System.   3.
  Incorporation. Except as modified herein, all other terms and conditions of
the Lease between the parties above described, shall continue in full force and
effect.   4.   Limitation of Landlord’s Liability. It is expressly understood
and agreed that none of Landlord’s covenants, undertakings or agreements made in
this Amendment or the Lease are made or intended as personal covenants,
undertakings or agreements by Landlord, and any liability of Landlord for
damages for breach or nonperformance by Landlord or otherwise arising under or
in connection with this Amendment or the Lease or the relationship of Landlord
and Tenant hereunder, shall be collectible only out of Landlord’s interest in
the Land and the Building, in each case as the same may then be encumbered, and
no personal liability is assumed by, nor at any time may be asserted against,
Landlord, or its shareholders, officers, directors, employees, agents, legal
representatives, successors or assigns, all such liability, if any, being
expressly waived and released by Tenant.

IN WITNESS WHEREOF, Landlord and Tenant have executed the Amendment as of the
day and year first written above.

                     
LANDLORD:
      TENANT:    
 
                    CABOT INDUSTRIAL PROPERTIES, L.P.,       SKECHERS USA, INC.,
a Delaware    
a Delaware limited partnership
      corporation    
 
                   
By:
  Cabot Industrial Trust, a Maryland real
estate investment trust,its General Partner       By:   /s/ David Weinberg
 
   
By:
       RREEF America L.L.C., a Delaware       Title:   CFO    
 
       limited liability company, its       Date:   5/23/02    
 
       Authorized Agent                
 
                   
By:
  /s/ Daniel J. Schmidt       By:   /s/ Philip Paccione    
 
                   
 
  Daniel J. Schmidt                
Title:
  Vice President       Title:   Executive VP & General Counsel    
 
                   
Date:
  5/29/02       Date:   5/23/02    
 
                                Address: 1777 S. Vintage Avenue                
Ontario, CA 91761    

